DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, a “hole extending through the first piece to direct the cable into the terminal device through the limb socket and the second piece” is unclear if the language is positively claiming the cable. The examiner suggests replacing the language “to direct the cable” with –is capable of directing the cable--. In the last paragraph, it is further unclear if the “terminal unit” is being positively claimed.
	At least claim 1, interchanges “terminal device” with “terminal unit”; please clarify.
Claim 24, “exterior surfaces of the first piece define a convex shape; and interior surfaces of the second piece define a concave shape operable to interface with the convex shape” is believed to be backwards and conflicts with claim 1 and applicant’s drawings. Please depict applicant’s figures 1 and 7B showing the intended language.  
Claim 27, “convex shape” and “concave shape” lack antecedent basis.
Claim 28, it is unclear if the “terminal unit” and “limb socket” are positively claimed.
	Claim 29 is believed to be backwards and conflicts with claim 1 and applicant’s drawings. Please depict applicant’s figures 1 and 7B showing the intended language. 
	Claim 37, referring to applicant’s figures 1 and 7B, please label the language. It is the examiner’s position that applicant has the everything backwards.
Information Disclosure Statement
The information disclosure statement filed 2/06/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The citation of the youtube video from Rochester Institute of Technology, has no time-stamped screenshots from the video that illustrates the aspects of the video you found particularly relevant. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pecorella et al (1,507,680).
	Pecorella et al teaches a prosthetic wrist comprising:
a first piece 50 couplable to a limb socket 10 wearable on a remnant limb of a user; a second piece 49 couplable to a terminal unit (hand) operable with a cable 36;

    PNG
    media_image1.png
    270
    702
    media_image1.png
    Greyscale

a hole extending through the first piece to direct the cable into the terminal device through the limb socket and the second piece;
the first piece and the second piece being removably couplable to one another; one of the first piece and the second piece being selectively operable between (via slit 51, lugs 52, screw 53, handle (latch) 54):
an unlocked state where the second piece is rotatable relative to the first piece to permit flexion or extension of the terminal unit; and a locked state where the second piece is fixed relative to the first piece to maintain a position of the terminal unit relative to the limb socket; see at least page 6, column 1, lines 51 et seq. which apply a clamping force.  

Regarding at least claims 24-26, 29-32, the first piece and second piece have corresponding concave/convex shapes (ball/socket) as claimed. If not inherent, it would have been an obvious reversal of parts of the ball and socket to have named the limitations including the first piece and second piece to correspond to the claims; see MPEP 2144(VI)(A). As rejected under 112 above, at least claim 24 is believed to be incorrect.
At least claim 25 is inherently a friction fit.
Claim 26, any surface is “configured to affect a frictional coefficient between the interior surfaces and the exterior surfaces”.  
	Claim 40, MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Under inherency, wherein the first piece and the second piece are 3D printed structures does not differentiate the final product. Under obviousness, 3D printing is well know and would have been obvious to have printed the first and second piece of Pecorella et al for fast prototyping or print on demand purposes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774